Citation Nr: 1742470	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  16-63 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an earlier effective date than February 2, 2016 for the grant of service connection for posttraumatic stress disorder (PTSD) with anxiety and depression.


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2005 to February 2006, and from July 2007 to July 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.


FINDINGS OF FACT

1.  The Veteran's initial informal claim for service connection for PTSD with anxiety and depression was filed at the RO in July 2010, and a subsequent formal claim was filed on September 15, 2011.   The claim was denied in a February 2012 rating decision.  The Veteran appealed that decision, but his claim was again denied in a January 2013 rating decision.  The Veteran did not timely appeal the January 2013 decision, nor has he filed a claim for revision of the February 2012 and January 2013 denials of service connection based upon clear and unmistakable error (CUE), and the decisions became final. 

2.  The Veteran filed to reopen his previously denied claim for service connection for PTSD in July 2014.  That claim was denied in a January 2015 rating decision.  The Veteran did not appeal that decision, nor has he filed a claim for revision of the January 2015 denial of service connection based upon CUE, and the decision became final. 

3.  The Veteran again filed to reopen his previously denied claim for service connection for PTSD on February 2, 2016.  Service connection subsequently was granted, effective February 2, 2016. 

4.  There was no informal or formal claim, or written intent to file a claim, for service connection for PTSD dated after the January 2015 denial and prior to the February 2, 2016 claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 2, 2016, for the grant of service connection for PTSD with anxiety and depression are not met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R.§ 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

As the resolution of the Veteran's appeal for an earlier effective date is dependent solely on the law and regulations pertaining to claims for VA benefits, no further development under the duty to notify and assist is warranted.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 2-04 (2004), 69 Fed. Reg. 25180 (2004).  The Veteran has been notified of how VA assigns effective dates.

Earlier Effective Date

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).  For reopened claims, the effective date is also generally the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b) (West 2014); 38 C.F.R. § 3.400 (r) (2016).  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a) (West 2014); 38 C.F.R. § 3.151 (a) (2016).  Claim or application means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p) (2016).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or representative or Member of Congress or a person who is not sui juris, may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2016).

In this case, the Veteran seeks an award of service connection for PTSD prior to February 2, 2016, the effective date assigned based on the date of receipt of the informal petition to reopen the claim for this disability.  The Veteran contends in his statements that he is entitled to an effective date of 2010 when he originally filed a claim for service connection for PTSD.

VA initially received an informal claim in July 2010 for service connection for PTSD with anxiety and depression, and later in the same month, VA issued a letter with an application for compensation to be filed by the Veteran within a year.  The VA received the referenced application for compensation on September 15, 2011.

A February 2012 rating decision denied service connection for PTSD with anxiety and depression.  The Veteran timely appealed within a year by submitting a September 2012 substantive appeal (Form 9), which can be construed as a notice of disagreement (NOD).  However, the NOD was addressed by a subsequent adjudicatory document, specifically, a January 2013 rating decision.  The January 2013 rating decision continued the denial of service connection for PTSD with anxiety and depression.  The Veteran did not appeal this decision, nor did he allege CUE with respect to the February 2012 and January 2013 decisions.  Therefore, the February 2012 and January 2013 rating decisions became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

A claim to reopen was filed in July 2014 with a subsequent January 2015 rating decision declining to reopen the claim of service connection for PTSD due to failure to submit new and material evidence.  The Veteran did not appeal within a year, nor did he allege CUE with respect to that decision.  Therefore, the January 2015 rating decision became final.  

Most recently, the record shows that an informal petition to reopen the claim for service connection for PTSD with anxiety and depression was received on February 2, 2016.  A June 2016 rating decision granted service connection for PTSD with anxiety and depression with an evaluation of 100 percent, and assigned an effective date of February 2, 2016.  The effective date of service connection where a claim is reopened and allowed after a final denial is the date of the receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. §  3.400 (r).  Here, the record shows that a June 2016 VA examination found that the Veteran's PTSD was related to his period of service.  Thus, the later date is the date the evidence demonstrates that entitlement existed.  In this case, however, the date that served as a basis for the award of service connection was February 2, 2016, the date of receipt of the Veteran's application to reopen his claim.  There is no legal entitlement to an earlier effective date. 

Furthermore, with regard to whether any informal or formal claim, or written intent to file an application to reopen the Veteran's previously denied claim for service connection for PTSD, was filed after the January 2015 denial and prior to the February 2, 2016 application to reopen, the Board finds no evidence of there being such a claim.  After the last final decision denied his claim for service connection in January 2015, it was not until February 2, 2016 that the Veteran submitted a statement again alleging entitlement to service connection for PTSD.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  Therefore, the claim for an earlier effective date for the grant of service connection for PTSD with anxiety and depression must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than February 2, 2016, for the grant of service connection for PTSD with anxiety and depression is denied.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


